DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/23/21 have been fully considered but they are not persuasive.
Regarding Singhal, Applicant submits, “when directional speakers 14 and microphones 18 are closely located to one another, directional ranges of the components overlap one another.” The examiner respectfully disagrees. This is Applicant reading limitations into Singhal that do not exist in the patent publication. Further, there is no indication that the accompanying drawings are to scale. 

Claim Objections
Claim 4 is objected to because of the following informalities: It appears that “correspond” should be “correspond to” or “correspond with.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, it is unclear if “talker’s” in lines 12 and 14 refer to “a/the talker” in lines 3 and 5 or a different talker.
Claims 4-8 are rejected for depending on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Singhal (US 2013/0066636 A1) in view of Hodges et al. (US 2014/0241540 A1) hereinafter “Hodges.”
As to claim 1, Singhal discloses a neck band type wearable microphone speaker ¶0002 and Fig. 2a), comprising:
a main body that is attachable to a neck of a talker (¶0034 and ¶0036 and Fig. 2a. The collar 10 has a body 12. The collar 10 being worn around the neck provides for hands free and head free operation.); 

at least one speakers that is provided in the main body and outputs sound to the talker (¶0044, Figs. 2a and 2c. The directional speakers 14 generate beams 56A and 56B directed towards the left and right ears respectively of the head 50.), wherein;
the at least one speaker and the at least one microphone are arranged in this order in a direction extending from above a shoulder of the talker to a chest side, the direction being along a longitudinal direction of an attachment portion that extends from above the shoulder to the chest side (Figs. 2a and 2c. Speakers 14 and microphones 16 in order from shoulder to chest.),
the at least one microphone has directionality in a direction of talker’s mouth (¶0095. “The end-members have positioned directional speakers and microphones therein… and the microphones pick up voice commands of a user wearing the collar.” Microphones pick up voice from user’s mouth.),
the at least one speaker has directionality in a direction of the talker’s ear (¶0044, ¶0055 and Fig. 2c. “The directional speakers 14 generate beams 56A and 56B directed towards the left and right ears respectively of the head 50.”), and
a directionality range of the speaker (¶0044, ¶0055 and Fig. 2c. “The directional speakers 14 generate beams 56A and 56B directed towards the left and right ears respectively of the head 50.” “The range of the directional speaker would be limited to a distance between the position of the directional speaker on the collar, which is worn around the human neck and the relative position of the human ear from the directional speaker on the collar.”).
	Singhal does not expressly disclose the directionality range of the speaker is arranged outside a directionality range of the at least one microphone. 
Singhal in view of Hodges discloses a directionality range of the speaker is arranged outside a directionality range of the at least one microphone (Hodges, ¶0025, and Fig. 3. “The wearable speech interface device 100 comprises a loudspeaker 104 and a microphone 106 and through use of both a directional loudspeaker and a directional microphone, privacy may be maintained (e.g. the loudspeaker is directed at the user and not others) and there is improved noise rejection and speaker (i.e. user) localization. For head-free versions of the wearable speech interface device, the directionality of the microphone improves performance because the microphone is further from the user's mouth and is consequently more susceptible to background noise. In some examples, the directional loudspeaker may comprise a multi-element speaker array and may use beam-forming techniques. Similarly, the directional microphone may be a multi-element microphone array.” Directional microphone for improved noise rejection and speaker (user) localization. Obvious that directional range of the speakers would therefore not overlap with directional range of the microphones, as it would be detrimental to noise rejection and speaker (user) localization.).
Singhal and Hodges are analogous art because they are from the same field of endeavor with respect to neck band type audio devices.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use directional microphones with a range outside the speakers, as taught by Hodges. The motivation would have been to improve noise rejection and user localization (Hodges, ¶0025).
	As to claim 4, Singhal in view of Hodges discloses the at least one microphone comprises a plurality of first microphones (Singhal, ¶0067. “The collar 10 may have a single microphone or a dual microphone in each end-member of the collar 10. If dual microphones are used, they may be used as part of audio pick up technology to improve the quality of the audio pick up.”), 
Singhal, ¶0067-0068 and Figs. 2a/c. Microphones 18 close to distal end.),
the plurality of first microphones is arranged in order in a direction extending from above the should of the talker to the chest side (Singhal, ¶0067 and Figs. 2a/c), and aligned so as to be closer to an inner side of the attachment portion than an outer side of the attachment portion, toward the distal end side of the attachment portion in order to correspond a moving direction of a position of the talker’s mouth when the talker mover his/her face from a side to a front (Singhal, Figs. 2a/c. Microphones 18 close to inner side of attachment portion.).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Singhal in view of Hodges, as applied to claim 1 above, in view of Sekiya et al. (US 2017/0280239 A1) hereinafter “Sekiya.”
As to claim 5, Singhal in view of Hodges does not expressly disclose wherein a second microphone arranged outside a directionality range of the speaker is provided in the main body; and 
the second microphone is arranged on a side opposite to the at least one microphone with respect to the speaker in a longitudinal direction of the attachment portion that extends from above the shoulder of the talker to the chest side.
Singhal in view of Hodges as modified by Sekiya discloses wherein a second microphone arranged outside a directionality range of the speaker is provided in the main body (Sekiya, Figs. 1-2. Mic 110C located away from 110A and 110B); and 
the second microphone is arranged on a side opposite to the at least one microphone with respect to the speaker in a longitudinal direction of the attachment portion that extends from above the shoulder of the talker to the chest side (Sekiya, Figs. 1-2 and Singhal, Fig. 2a. Obvious that modification of Singhal with mic 110C would be on opposite side of speakers 14.).
Singhal and Sekiya are analogous art because they are from the same field of endeavor with respect to wearable microphone devices.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use another microphone, as taught by Sekiya. The motivation would have been to reduce noise coming from other directions (Sekiya, ¶0048).
As to claim 6, Singhal in view of Hodges as modified by Sekiya discloses wherein the speaker is disposed at a position corresponding to a lower part of the talker's ear (Sekiya, Figs. 1-2. Mic 110C located below user ear.); and 
the at least one microphone, the speaker, and the second microphone are aligned on the attachment portion in order from the distal end side Sekiya, Figs. 1-2 and Singhal, Fig. 2a. Obvious that modification of Singhal with mic 110C would be on opposite side of speakers 14.).
The motivation is the same as claim 5 above.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Singhal in view of Hodges, as applied to claim 1 above, in view of Kim (US 2016/0050487 A1).
As to claim 7, Singhal in view of Hodges does not expressly disclose wherein the attachment portion is provided rotatably with respect to the main body.
Singhal in view of Hodges as modified by Kim discloses wherein the attachment portion is provided rotatably with respect to the main body (Kim, ¶0051 and Fig. 1. “For example, the second bodies B2 and B3 can be rotated and/or bent with respect to the first body B1 through one or more hinges.”).
Singhal and Kim are analogous art because they are from the same field of endeavor with respect to wearable speaker/microphone devices.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to rotate the ends, as taught by Kim. The motivation would have been to change to a shape for convenient use (Kim, ¶0051).
As to claim 8, Singhal in view of Hodges as modified by Kim discloses wherein the attachment portion is provided extendably with respect to the main body (Kim, ¶0051 and Fig. 1. “The second bodies B2 and B3 can be seen as being extended from the first body B1.”). 
The motivation is the same as claim 7 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Friday, 8:30-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES K MOONEY/Primary Examiner, Art Unit 2654